DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahito Yamamiya (US 2016/0247346 – hereinafter Yamamiya) 
Re Claim 1:
Yamamiya discloses an assembly for product support and deployment for a vending machine (1), the assembly comprising: a product chute (10) configured to receive a plurality of products (M1, M2) stacked on one another (see Fig. 9), the product chute (10) including an exit opening (134) through which a respective product (M1) of the plurality of products (M1, M2) is dispensed (see Fig. 12); a pusher (206, 310) including a pushing surface (314) configured to push the respective product (M1) being dispensed towards the exit opening (134) and a support surface (312) configured to support remaining products (M2) of the plurality of products (M1, M2) that remain in the chute (10) (see Figs. 7 and 13); a pusher drive assembly (202, 206, 222) operatively connected with the pusher (206, 310) and configured so as to move the pusher (310) in at least two mutually perpendicular axes (see Fig. 6) (see Figs. 9-14); and a controller (30) in communication with the pusher drive assembly (202, 222, 206), the controller (30) being configured to control operation of the pusher drive assembly (202, 206, 222) such that the pusher (206, 310) pushes the respective product (M1) being dispensed towards the exit opening (134) and supports or lifts the remaining products (M2) in the chute (10) against the force of gravity prior to the respective product (M1) fully exiting the product chute (10) through the exit opening (134) (see Figs. 9-17) (see Figs. 1-17).  

Re Claim 2:
Yamamiya discloses wherein the product chute (10) includes a lower opening (between 132a-132b) beneath the exit opening (134), and the pusher (206, 310) is dimensioned so as to be smaller than the lower opening (between 132a-132b) and passable through the lower opening (between 132a-132b) (see Figs. 2, 5, and 12).  

Re Claim 3:
Yamamiya discloses wherein the controller (30) is further configured such that the pusher (206, 310) is lowered through lower opening (between 132a-132b) (see Figs. 15-16) and then retracted towards a retracted position after being lowered through lower opening (between 132a-132b) (see Figs. 16-17).  

Re Claim 10:
Yamamiya discloses wherein the pusher (206, 310) includes at least one upper rail (316b) and the support surface (312) is an upper surface of the at least one upper rail (316b) (see Fig. 10).

Re Claims 11 and 12:
Yamamiya discloses wherein the at least one upper rail (316b) includes a beveled forward end sloped (U shape curve extending from horizontal) from the support surface (312) towards the pushing surface (314) (see Fig. 7).  

Re Claim 13:
Yamamiya discloses wherein the pusher (206, 310) includes a first upper rail (316b) spaced from a second upper rail (316d) in a direction perpendicular to a direction in which the pusher (206, 310) travels when the pusher (206, 310) is pushing the respective product (M1) towards the exit opening (134) (see Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamiya in view of Chatani et al. (5,439,136 – hereinafter Chatani).
Re Claim 4:
Yamamiya discloses the device of claim 1, but fails to teach wherein the controller is further configured such that the pusher is raised after the pusher has pushed the respective product towards, but not entirely through, the exit opening, and the pusher then continues to push the respective product such that the respective product fully exits the product chute through the exit opening after the pusher has been raised.  

Chatani teaches wherein a controller is further configured such that a pusher (23) is raised after the pusher (23) has pushed a respective product (A) towards, but not entirely through, an exit opening (27) (see Figs. 1-2), and the pusher (23) then continues to push the respective product (A) such that the respective product (A) fully exits a product chute (1) through the exit opening (27) after the pusher (23) has been raised (see Figs. 1-2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yamamiya with that of Chatani to provide an alternative pushing design capable of dispensing products while supporting remaining products and reducing pressure. 

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamiya in view of Thomas E. Welsch (4,299,333 – hereinafter Welsch).
Re Claims 5-9:
Yamamiya discloses the device of claim 1, but fails to teach a chute lift door connected with the product chute and a chute lift door opener operatively connected with the pusher drive assembly.  

Chatani teaches a chute lift door (66) connected with a product chute (30) and a chute lift door opener (96) operatively connected with a pusher drive assembly (at 90) (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yamamiya with that of Welsch to protect the contents a chute during dispensing while also preventing unintended dispensing of products when not dispensing.  Re Claim 9: Chatani teaches wherein a pushing surface (at 94) is spaced from a chute lift door opener (96 – tip) a distance greater than a maximum dimension of the respective product (3) measured parallel with the direction in which the pusher (94) is moving when pushing the respective product (3) when the pusher is in a retracted position (see Fig. 3).  Examiner notes the combination would be capable of providing wherein the chute lift door opener is connected with the pusher such that raising of the chute lift door opener results in the pusher being raised, and lowering of the chute lift door opener results in the pusher being lowered, as described in claim 7, by having the corresponding parts operate in a predictable manner.  Examiner notes that Chatani’s pusher (94) is attached to the lift door opener (96).  The combination of Yamamiya with that of Chatani would allow for a lift door opener being lifted with a pusher attached thereto, thus,  raising of the chute lift door opener results in the pusher being raised, and lowering of the chute lift door opener results in the pusher being lowered.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamiya.
Re Claim 14:
Yamamiya discloses wherein the first upper rail (316b) is spaced from the second upper rail (316d) a distance D1 in the direction perpendicular to the direction in which the pusher (206, 310) travels when the pusher (206, 310) is pushing the respective product towards the exit opening (134), wherein the product chute includes a first lateral wall (near 114) spaced from a second lateral wall (near 112) a distance D2 in the direction perpendicular to the direction in which the pusher (206, 310) travels when the pusher (206, 310) is pushing the respective product towards the exit opening (134), but fails to specifically teach wherein D1 is greater than 80% of D2.  

However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious, before the effective filing date of the invention, through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamiya in view of Bailey et al. (4,869,813 – hereinafter Bailey).
Re Claim 15:
Yamamiya discloses the device of claim 1, but fails to teach a turret connected with the product chute, wherein the turret includes a post, and the pusher includes a recess which at least partially receives the post when the pusher is in a retracted position.

Bailey teaches a turret (120) connected with a product chute (14 by way of base connection with 24), wherein the turret (120) includes a post (104), and an (arm type device) includes a recess (near 26) which at least partially receives the post (104) when the (arm type device) is in a retracted position (see Figs. 1-2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yamamiya with that of Bailey to allow for interaction with multiple chutes while keeping a delivery mechanism centered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651